Citation Nr: 0520531	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1951 to 
September 1954.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from June 2003 and 
July 2003 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

The Board observes that the veteran asserted a claim for 
entitlement to service connection "chest pain" in his July 
2003 notice of disagreement with the June 2003 and July 2003 
rating decisions regarding his disability evaluation for 
asbestosis.  The RO sent the veteran a notice letter 
regarding VA's duty to assist in the development of the claim 
in July 2003.  However, the RO, rather than adjudicating the 
claim, combined the issue of service connection into the 
veteran's March 2004 statement of the case regarding his 
disability rating for asbestosis.  The veteran filed a timely 
substantive appeal in March 2004 as to all issues on the 
statement of the case.  However, even if the statement of the 
case could be considered the adjudication of the issue of 
service connection for chest pain, at best the substantive 
appeal becomes a notice of disagreement of the denial of that 
benefit.  See generally 38 C.F.R. §§ 20.201, 20.202 (2004).  
The veteran, thus, has been denied his due process rights as 
to an adjudicated decision, with notice of that decision, and 
to include notice of his appellate rights regarding that 
decision.  Consequently, this issue is referred to the RO for 
appropriate disposition.


FINDING OF FACT

The veteran's asbestosis is not manifested by a forced vital 
capacity (FVC) of less than 81 percent of predicted value or 
a diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of less than 81 percent of 
predicted value.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6833 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in March 2003, July 2003, and January 2004, 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to, either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
examination reports have been associated with the claims 
file.  The appellant was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The veteran was afforded a VA examination in May 
2003.  Thus, VA's duty to assist has been fulfilled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done until later in the claims process.  However, the 
Court decision does not contain a remedy under such facts, 
and there appears to be no effective remedy available given 
these facts.  The VCAA provisions have been considered and 
complied with in this case.  There is no indication that 
there is additional evidence to obtain or that there is 
additional notice that should be provided.  Moreover, there 
has been a complete review of all of the evidence.  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 383 (1993).  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of the issue on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); see also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Importantly, the Rating Schedule is not 
a measure of the disability itself.  See Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims held that at the time of an 
initial rating, separate or staged ratings may be assigned 
for separate periods of time based on the facts found.

The veteran served on active duty from October 1951 to 
September 1954.  Service connection was established for 
asbestosis effective from March 19, 2003, the date the 
veteran's claim was received, and a noncompensable evaluation 
was assigned under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6833.  Under Diagnostic Code 6833, a 10 
percent rating is warranted for an FVC of 75 to 80 percent 
predicted, or a DLCO (SB) of 66 to 80 percent predicted.  Id.  
The next higher rating of 30 percent requires an FVC of 65 to 
74 percent predicted, or a DLCO (SB) of 56 to 65 percent 
predicted.  Id.  Where the Rating Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

The private medical evidence of record spans from February 
1999 to June 2003.  In that time, the veteran was noted to 
have a history of complaints of chest pain, and was noted to 
have a history of tobacco use.  The examiners either had 
impressions of, or diagnosed, bradycardia, chronic 
obstructive pulmonary disease (COPD) with a secondary chronic 
cough, coronary artery disease with stint placement, ischemic 
heart disease, claudication, hypertension, hyperlipidemia, 
peripheral vascular disease, and "moderate to significant" 
emphysema.

A December 1999 imaging report showed the presence of 
"multiple calcified pleural plaques."  The physician 
stated, "With this degree and number of pleural plaques one 
must suspect asbestos exposure or previous infectious 
inflammatory disease such as tuberculosis."  A pulmonary 
function test conducted in December 1999, reported a FVC of 
120 percent, and a DLCO of 119 percent.  The computerized 
interpretation was severe obstructive lung defect, with 
diffusion capacity within normal limits.  A mild response to 
the bronchodilator was shown.  A November 2000 radiology 
report indicated that there was some "chronic 
calcifications" seen in the chest, but also indicated, 
"these are benign."  The veteran heart was normal, with 
well-defined vessels and the lungs were "clear of an acute 
process."  A March 2003 computerized tomography scan 
revealed the previously described calcified plaque to be 
unchanged in size and character, and concurred with the 
previous report that it was likely due to asbestos exposure.  
No new nodular densities were noted.  Finally, a March 2003 
private physician's letter stated, "As previously noted [the 
veteran's] previous [computed tomography] scan revealed a 
calcified pleural plaques consistent with previous asbestosis 
exposure, thus a diagnosis of asbestosis."

Upon VA examination in May 2003, the examiner reported that 
the veteran could "go about his daily activities" without 
becoming short of breath, but at night before going to bed, 
he may get short of breath.  The examiner concluded that the 
extent of dyspnea appeared minimal.  The veteran's chest was 
"generally clear," although breath sounds were "somewhat 
coarse at the bases," and heart sounds showed a 3/6 systolic 
murmur.  There was no evidence of cor pulmonae or pulmonary 
hypertension.  Outpatient oxygen therapy was not required.  
The diagnosis was pulmonary asbestosis and chronic 
obstructive pulmonary disorder.  Pulmonary function studies 
were conducted, revealing a FVC of 161 percent and a DLCO of 
118 percent.  Interpretation of the pulmonary function test 
indicated mild airflow obstruction with significant 
improvement after bronchodilators.  Lung volumes revealed 
mild hyperinflation with no air trapping.  Diffusion capacity 
was normal.

A pulmonary function test conducted in September 2003, 
revealed a FVC of 124 percent and a DLCO of 120 percent.  The 
computerized interpretation was severe obstructive lung 
defect, with diffusion capacity within normal limits.  A mild 
response to the bronchodilator was shown.  

The rating for asbestosis is specifically based upon the 
application of the pulmonary function testing results to the 
rating criteria in the Rating Schedule noted above.  The 
correlation of these results with the applicable rating 
criteria essentially amounts to nothing more than 
"mechanical application of the data."  Cf. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The Board has no 
discretion to find otherwise.  After a thorough review of the 
evidence of record, the criteria for an initial compensable 
rating for the veteran's asbestosis have not been met.  There 
is no indication that manifestations of the veteran's 
service-connected asbestosis warranted a compensable rating 
at any time since the veteran filed his claim.  Accordingly, 
a "staged rating" is not warranted.  See 38 C.F.R. § 3.400 
(2004); Fenderson, 12 Vet. App. 119.

The Board notes that the disability picture is not so 
exceptional or unusual so as to warrant a referral for an 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  It has not been shown that the 
service-connected asbestosis has resulted in frequent 
hospitalizations or caused marked interference in employment.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for asbestosis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


